Citation Nr: 1041200	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
synovitis, right knee, with chondromalacia of the patella.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim was denied by the Board in August 2006.  
Following an appeal to the United States Court of Appeals for 
Veterans Claims (Court), the Board's decision was vacated and 
remanded for further development.  Specifically, the Court held 
that the Board's decision was based upon inadequate medical 
evidence, as the VA examination, dated April 2004, was not 
considered a contemporaneous examination.  The Court noted that 
statements from the Veteran asserted a worsening of 
symptomatology, and therefore a new examination, to address the 
severity of the Veteran's disability, must be obtained.  See 
Decision, September 10, 2008.  As such, the Veteran's claim was 
remanded by the Board in December 2008.


FINDING OF FACT

The Veteran has full range of motion of the right knee on flexion 
and extension with pain and crepitus on objective testing; he 
does not exhibit the functional equivalent of extension limited 
to 15 degrees or flexion limited to 30 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
synovitis, right knee, with chondromalacia of the patella are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5020 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his possession 
that pertains to the claim.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in March 2004, 
issued prior to the initial adjudication of his claim, informed 
the Veteran of the information necessary to substantiate his 
claims.  He was also informed of the evidence VA would seek on 
his behalf and the evidence he was expected to provide.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  A January 2009 letter informed the Veteran 
of the information necessary to establish an effective date or 
disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased- compensation claim, section § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life].  However, the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 2009). 

Further, the claimant's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
As such, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Following the December 2008 
Board remand, the Veteran was afforded a VA examination to assess 
the current severity of his service-connected right knee 
disability in December 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained 
in this case is adequate, as the examination report is predicated 
on a reading of pertinent medical records and provided findings 
relevant to the applicable rating criteria.  The Board notes that 
correspondence from the Veteran's representative, dated September 
28, 2010, asserted that this examination was inadequate because 
it was not thorough, did not consider DeLuca factors, and did not 
consider the Veteran's assertions regarding the severity and 
limitation of his disability.  However, and as explained in 
detail below, the Board finds that the December 2009 examination 
report was thorough, explored the DeLuca criteria in detail, and 
noted the Veteran's complaints of pain during each phase of 
objective testing. 

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issues 
on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  
The VA examination report is thorough and consistent with 
applicable rating criteria.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, the 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).




II. Increased Ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  In this 
case, the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disability resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  

When determining the severity of musculoskeletal disabilities 
such as the issue on appeal, which are at least partly rated on 
the basis of range of motion, VA must also consider the extent 
the Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 
4.40, 4.45 (2010).

The Veteran is currently service connected for synovitis of the 
right knee, with chondromalacia of the patella, and this 
disability is rated under Diagnostic Code 5020.  Diagnostic Code 
5020 provides that synovitis will be rated as degenerative 
arthritis on the basis of limitation of motion of the affected 
parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

When limitation of motion would be non-compensable under a 
limitation-of-motion code, but there is at least some limitation 
of motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
criteria per this code directs that the evaluation of arthritis 
be conducted under Diagnostic Code 5003, which states that the 
rating will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, 
however, the limitation of motion is non-compensable under the 
appropriate codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

With respect to limitation of motion, normal range of knee motion 
is 140 degrees of flexion and zero degrees of extension.  See 38 
C.F.R. § 4.71, Plate II (2010).  Limitation of motion of the knee 
is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2010).  Diagnostic Code 5260 is applicable when the 
evidence demonstrates limitation of flexion.  Diagnostic Code 
5260 provides for a 10 percent evaluation when flexion is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261 provides for a 10 percent evaluation when 
extension is limited to 10 degrees.  A 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 percent 
evaluation may be assigned where the evidence shows extension 
limited to 20 degrees.  For a 40 percent evaluation, extension 
must be limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both 
a limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
See Id.

With respect to instability, Diagnostic Code 5257 provides for a 
10 percent evaluation where there is mild recurrent subluxation 
or lateral instability, a 20 percent evaluation where there is 
moderate recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).  

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the Board 
must evaluate the evidence of record and reach a decision that is 
equitable and just.  See 38 C.F.R. § 4.6 (2010).

In April 2004, the Veteran was afforded a VA examination in 
conjunction with his claim.  At that time, the Veteran reported 
daily pain.  He reported that he slept with a pillow between his 
legs.  When the pain would get severe, it was sharp and stabbing 
in nature and lasted 5 to 10 minutes.  Climbing stairs aggravated 
the pain, and he related that he could not run at all.  When he 
would get up from a chair, he would pull himself up with his arm.  
His pain ranged from a 3 to a 10, on a scale from 1 to 10, with 
10 being the worst.  The Veteran indicated that he used Ben- Gay 
and Motrin for relief.  He did not use assistive devices.  He 
reported that the pain did not interfere with work.  The Veteran 
related that he could not walk fast, but he stated that it was 
never incapacitating.  There was no weakness, fatigue or 
incoordination.  He indicated that his knee was stable and he had 
not fallen. 

Physical examination revealed no swelling or tenderness on 
palpation.  Flexion was to 140 degrees without pain, and 
extension was to 0 degrees with some mild discomfort.  Anterior 
and posterior cruciate ligaments were stable.  Medial and lateral 
menisci were stable.  Deep tendon reflexes were 2+ and equal.  
There was good strength, and sensation to pinprick was present.  
There was negative foot drop and no atrophy.  Gait was normal, 
motor skills were normal, and the knee was stable.  The Veteran 
was diagnosed with a history of synovitis of the right knee with 
chondromalacia of the patella and knee pain.  X-rays confirmed 
the presence of faint chondromalacia.  See VA examination report, 
April 2004.

Following the December 2008 Board remand, the Veteran was 
afforded an additional VA examination in December 2009.  The 
examiner noted that the claims file was reviewed in its entirety.  
The Veteran reported a constant, light throbbing pain in his 
right knee, occasionally radiating to his right ankle and right 
hip.  The Veteran reported that he had fallen when the radiating 
pain occurred.  He utilized a brace and a cane, with minimal 
relief, but with stability.  The Veteran reported that he retired 
from his job as a shuttle driver due to his disability.  However, 
it was noted that his activities of daily living were unaffected.  

On examination, the Veteran had a limping gait.  There was no 
swelling and no effusion.  The right knee was tender along the 
patellar region laterally, and in the lateral joint line.  Pain 
and crepitus was reported on flexion and extension from 0 to 140 
degrees.  A positive patella grind was noted.  Lachman's test was 
negative, and there was no instability to varus or valgus stress.  
There were no additional limitations following repetitive use, 
aside from increased pain and crepitus without further loss of 
motion.  There were no reported flare-ups.  The Veteran's 
disability had no effect on incoordination, fatigue weakness, or 
lack of endurance on joint function following repetitive motion.

Following a review of x-ray evidence, which demonstrated a normal 
right knee (with no joint space narrowing, no effusion, no 
fractures, or dislocations), the Veteran was ultimately diagnosed 
with right knee chondromalacia patella.  The examiner was unable 
to palpate any synovitis, there was no thickening of the synovial 
lining of the joint, and there was no instability.  The Veteran's 
report of his leg "giving way," therefore, was more likely due 
to pain rather than any type of inherent joint instability.  See 
VA examination report, December 2009.

After careful review of the record, the Board does not find that 
the medical evidence of record supports an evaluation in excess 
of 10 percent for synovitis, right knee, with chondromalacia of 
the patella, pursuant to Diagnostic Codes 5003 and 5010, as no 
limitation of motion has been demonstrated on objective testing.  
As noted above, the Veteran complained of pain and crepitus, 
however range of motion was from 0 to 140 degrees during each 
examination of record.  The Veteran is not entitled to a 20 
percent disability rating, as x-ray evidence of arthritis in two 
or more major joints of the right leg, and incapacitating 
exacerbations, have not been demonstrated.  

Because range of motion is from 0 to 140 degrees, a higher rating 
based upon limitation of motion is not warranted for limitation 
of flexion pursuant to Diagnostic Code 5260.  Further, an 
additional, compensable rating is not warranted for loss of range 
of motion pursuant to Diagnostic Code 5261, as the record does 
not show limitation of extension to 10 degrees.  As such, a 
separate or higher rating under either Diagnostic Code 5260 or 
5261 is not warranted at this time.

As there were no reports or findings of instability, the Board 
finds that a separate or higher rating under Diagnostic Code 5257 
is not warranted.

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's service-
connected right knee disability.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  In 
this regard, the Board observes that Diagnostic Codes 5258 and 
5259 do not apply to the Veteran's current disability because 
there is no evidence of semilunar dislocated cartilage or removal 
of the semilunar cartilage.  In addition, as the evidence of 
record fails to demonstrate ankylosis or impairment of the tibia 
or fibula, the Veteran is not entitled to a separate or higher 
rating under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that 
the Veteran has pain and crepitus during right knee motion, there 
is a lack of objective medical evidence showing that the Veteran 
suffers any measurable functional loss and/or limitation of 
motion during flare-ups or with normal use.  In fact, the most 
recent VA examination of record noted that pain was taken into 
account during range of motion testing, and that there was no 
additional limitation of motion following repetitive testing.

The Board lastly has considered whether the claim should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2010).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability 
may be approved, provided the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

A review of the record reveals that the RO declined to refer the 
evaluation of the Veteran's disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule. Id.  
If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement to a 
higher evaluation.  In this instance, the rating criteria are not 
inadequate.  A higher rating is available for the Veteran's 
disability under the Diagnostic Code, however, the Veteran simply 
does not meet those criteria.  Therefore, the Board finds no 
basis for further action on this question with regard to this 
issue.  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements.  In this regard, the Veteran is credible to report on 
factual matters of which he has first-hand knowledge, e.g., 
experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, while the Board may consider the 
Veteran's subjective statements regarding the severity of the 
disability in question, the Board notes that with respect to the 
Rating Schedule, the criteria set forth therein generally require 
medical expertise which the Veteran has not been shown to have 
and these types of findings are not readily observable by a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds the objective medical findings and 
opinions provided by the experts at the Veteran's VA examinations 
should be accorded the greater probative weight.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

With regard to the Veteran's claim for an increased evaluations 
for synovitis, right knee, with chondromalacia of the patella, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
The preponderance is against the Veteran's claim, and therefore 
entitlement to an evaluation in excess of 10 percent for his 
right knee disability must be denied.







ORDER

Entitlement to an evaluation in excess of 10 percent for 
synovitis, right knee, with chondromalacia of the patella, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


